DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-2, 4, 6-8, 10, 12-16, 18, 20-24 are pending wherein claims 1, 7, 15 are in independent form.
3.	Claims 1, 4, 6, 7, 10, 12, 15, 18, 20 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4.	Claims 3, 5, 9, 11, 17, 19 have been cancelled. Claims 22-24 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 7, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 6-8, 10, 12-16, 18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Rosa et al (US 20180375568 A1, hereinafter referred to as De Rosa) in view of Backholm et al (US 20160057651 A1, hereinafter referred to as Backholm).
		Re claim 1, De Rosa teaches a communication method (Abstract), comprising:
	(i) acquiring, by a server (traffic management system 130), route information of a planned route of a mobile device (flight plan/route of UAV 105), the route information including a destination (destination point 145B, Fig. 1) (Fig. 1, Fig. 4-5, Par 0068-0069, Par 0105-0109, Par 0134);
	(ii) determining, by the server (traffic management system 130), a resource scheduling of a communication connection of the mobile device based on the route information of the planned route (assigning a communication channel based on the flight plan/route, assigning different access channel upon handover) (Fig. 1, Fig. 4-5, Par 0066-0068, Par 0105-0115, Par 0117-0120, Par 0134-0136), including:

	(iv) determining the resource scheduling of the communication connection of the mobile device (assigning a communication channel, changing a communication channel based on a detected event such as congestion) based on a corresponding configuration of the communication device (signal strength of the base station, positions/locations of the base station, performance characteristics) (Fig. 1, Fig. 4-5, Par 0006, Par 0055-0059, Par 0065, Par 0072-0074, Par 0079-0084, Par 0114-0123, Par 0127-0130, Par 0134-0137, Par 0141), 
	(v) receiving, by the server, environment information (geographic information) detected in real time by one or more sensors (UAV, other UEs, sensors, base stations etc.) disposed on the planned route (flight route) (Fig. 1, Fig. 4-5, Par 0024-0028, Par 0055-0064, Par 0072-0074, Par 0079-0086, Par 0109, Par 0117-0120, Par 0127-0130, Par 0137-0139, Par 0141); and
	(vi) adjusting, by the server, the resource scheduling of the communication connection of the mobile device (assigning a different communication channel) based on the environment information (geographic information) (Fig. 1, Fig. 4-5, Par 0024-0028, Par 0055-0064, Par 0072-0074, Par 0079-0086, Par 0109, Par 0117-0122, Par 0127-0130, Par 0137-0139, Par 0141-0145).

		Re component (vi), Backholm teaches to
	(vi) determine a response time (connection setup time exceeding a baseline setup time) needed for the communication device to establish the communication connection based on the configuration of the communication device (location of the base station, cell ID, signal strength) and transmitted data parameters of the communication device (signal strength, data connection rejection, congestion) (Fig. 1A-1, A-2, A-3, Fig. 3A-C, Fig. 5-6, Par 0070-0071, Par 0211-0224, Par 0226-0227), 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify De Rosa by including the step to (vi) determine a response time needed for the communication device to establish the communication connection based on the configuration of the communication device and transmitted data parameters of the communication device, as taught by Backholm for the purpose of efficiently determining congestion in a network to optimize network traffic management, as taught by Backholm (Abstract, Par 0003-0005).

		In view of above discussion, De Rosa in view of Backholm is capable of determining the resource scheduling of the communication connection of the mobile device (Assigning communication channel, Reference, De-Rosa, Fig. 4) based on a corresponding configuration of the communication device ((signal strength of the base station, positions/locations of the base station, performance characteristics, Reference, De-Rosa, Fig. 4), including determining a response time needed for the communication device to establish the communication connection (setup time exceeding a baseline) based on the configuration of the communication device (location of the base station, cell ID, signal strength, Reference Backholm) and transmitted data parameters of the communication device ((signal strength, data connection rejection, congestion, Reference Backholm) and it would have been obvious to do so to properly detect congestion state in a network for allocating communication channel to the UAV based on a detected event (Reference, De-Rosa, Fig. 4).

		Claim 15 recites a communication system performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. Claim 15 further recites a terminal configured to acquire route information of a route, which includes a destination; and a server communicatively coupled to the first terminal. De Rosa teaches that a terminal (UAV 105) configured to acquire route information of a route, which includes a destination (Fig. 1, Fig. 4, Par 0005, Par 0008, Par 0022-0023, Par 0073-0074, Par 0076-0077, Par 0108-0109, Par 0111); and a server(traffic management system 130) communicatively coupled to the first terminal (UAV 105) (Fig. 1, Fig. 4). 
		Re claims 2, 8, 16, De Rosa teaches that determining the resource scheduling of the communication connection of the mobile device includes at least one of: determining a channel resource to be used or reserved; or determining a cell switch scheme (assigning a communication channel based on the flight plan/route, changing serving cell along the flight route) (Fig. 1, Fig. 4-5, Par 0066-0068, Par 0105-0115, Par 0117, Par 0134-0136).
		Re claims 4, 10, 18, De Rosa teaches that determining the resource scheduling of the communication connection of the mobile device further comprises: determining the resource scheduling of the communication connection of the mobile device based on at least one of an operational state of the communication device (successfully authenticated UAV that provided a flight 
		Re claims 6, 12, 20, De Rosa teaches that in response to a real-time route of the mobile device deviating from the planned route, determining the resource scheduling of the communication connection of the mobile device (assigning a different network access channel) based on a location of the real-time route (adjusted flight route) (Fig. 4-5, Par 0072-0074, Par 0109-0122, Par 0127-0130, Par 0136-0139, Par 0141-0144).
		Re claim 13, De Rosa teaches to update the route information based on the location of the real-time route (adjusted flight route) (Fig. 4-5, Par 0074, Par 0117-0119, Par 0139).
		Re claim 14, De Rosa teaches to update the route information based on an updated location of the destination (adjusting flight route while travelling to the destination point) (Fig. 1-2, Fig. 4-5, Par 0005, Par 0025-0027, Par 0074, Par 0116-0119, Par 0124, Par 0137-0140).
		Re claim 21, De Rosa teaches to update the route information based on the location of the real-time route (adjusted flight route) or an updated location of the destination (adjusting flight route while travelling to the destination point; aborting the mission while landing in a location other than the original destination) (Fig. 1-2, Fig. 4-5, Par 0005, Par 0025-0027, Par 0074, Par 0116-0119, Par 0124, Par 0137-0140).


Relevant prior art
		Mustafic et al (US 20180247544 A1) discloses to determine a flight plan including a flight route and a list of base stations on that planned route. The UE/UAV is connected to a first base station at the starting of the planned flight and transitions to other base stations when a corresponding transition point has been reached. The UE/UAV can request to adjust the planned route based on physical obstruction, signal strength measurement etc. (Fig. 1-3, Fig. 6).

Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473